Citation Nr: 0843874	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-29 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right ear disorder, 
to include hearing loss and residuals of a perforated 
tympanic membrane.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in February 2008.  A copy of the 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  A right ear disorder, to include hearing loss and 
residuals of a perforated tympanic membrane, was not 
affirmatively shown to have been present contemporaneous with 
service from sources other than the service treatment 
records, which are presumed lost.  

2.  Sensorineural hearing loss in the right ear and residuals 
of a perforated right tympanic membrane were not medically 
shown until many years after service; these conditions are 
unrelated to an injury, disease, or event of service origin.  


CONCLUSIONS OF LAW

1.  Right ear sensorineural hearing loss was not incurred in 
or aggravated by service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).  

2.  Residuals of a perforated right tympanic membrane were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO dated in February 2004, November 
2005, and December 2006 specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of the VA medical treatment records, private post-
service medical treatment records, numerous private 
audiometric examinations, and statements and testimony from 
the veteran and his representative.  The record reflects that 
the veteran's service treatment records are lost and presumed 
to have been destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  The 
veteran was notified of the unavailability of his service 
treatment records.  For example, see the August 2006 
statement of the case (SOC) issued to the veteran.  As the 
veteran has not identified additional evidence pertinent to 
the claim and as there are no additional records to obtain, 
the Board concludes that no further assistance to the veteran 
in developing the facts pertinent to the claim is required  
to comply with the duty to assist.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
December 2006.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Where the veteran's service medical records are unavailable, 
there is a heightened obligation to explain finding and 
conclusion and to carefully consider the benefit-of-the-doubt 
standard of proof under 38 U.S.C.A. § 5107(b).  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).


Factual Background

In statements of record, to include testimony at a personal 
hearing in October 2008, the veteran contends that his right 
ear was punctured at the time of enlistment physical by the 
examining doctor.  He recalls that he was told to go ahead 
with his physical even though he was in pain.  Later on, he 
found that blood was running down his neck.  He reportedly 
was treated at that time and also at later dates during 
service with ear complaints.  Ever since this inservice 
incident occurred, he had experienced ongoing hearing 
problems and now he had two holes in his eardrum.  He needed 
a hearing aid to hear.  

As noted, the service medical records are unavailable.  
Private records dated from 1973 to 2006 are of record.  These 
documents reflect that the veteran was seen in December 1973 
for chronic otitis media in the right ear.  He underwent 
myringotomy and insertion of a plastic tube.  In July 1974, 
he was noted to have a healed tympanic membrane.  Audiometric 
examinations are of record and dated as early as 1986.  
Review of the 1986 testing does not reflect hearing loss in 
either ear for the purposes of applying the laws administered 
by VA.  38 C.F.R. § 3.385 (2008).  It is acknowledged, 
however, that the standards by which VA finds that hearing 
loss exists are met on later dated audiometric tests.  It 
appears that the first indication of right ear hearing loss 
was upon private audiometric evaluation in 1993.  None of 
these records contains a history relating the problems to 
service.

Additional private records show that the veteran continues to 
have episodes of ear problems, to include bilateral chronic 
otitis media that have required additional myringotomy and 
insertion of a plastic tube.  VA records dated in 2001 show 
bilateral hearing loss.  Private records also reflect that 
after tube removal in 2003, the veteran was left with a large 
perforation and marked conductive hearing loss.  VA records 
dated in 2005 reflect that the veteran's history included 
chronic otitis media.  The veteran claimed that this 
condition was status post injury during service.  

Analysis

Although the service treatment records are unavailable, the 
veteran is competent to describe the inservice injury upon 
enlistment examination which he said punctured his right 
eardrum.  He also reported inservice treatment for ear 
problems.  His assertions are consistent with the 
circumstances and conditions of his service.  And in the 
absence of service treatment records, service connection may 
be established by a showing of continuity of symptomatology.  

After service, ear problems were first documented in 1973 and 
hearing loss was first documented many years after that 
(early 1990s).  These records do not contain history relating 
the pathology to any in-service event.  The absence of 
documented complaints of ear problems from 1961 to 1973, and 
for hearing loss, even later, interrupts continuity and is 
persuasive evidence against continuity of symptomatology for 
ear problems.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom, Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints.).  And while the veteran has 
stated that he has had hearing loss and other residuals of a 
perforated tympanic membrane (e.g. chronic otitis media) 
since service, there are no documented complaints of 
additional ear problems until the veteran was seen in 1973 
for chronic otitis media.  And, as indicated above, it was 
many years after that before right ear hearing loss was 
reported.  The Board finds the absence of medical evidence of 
continuity of symptomatology outweighs the veteran's 
statements of continuity.

Also the post service diagnosis of right ear sensorineural 
hearing loss is well beyond the one-year presumptive period 
following separation from service in 1961 for manifestation 
of sensorineural hearing loss as a chronic disease under 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's contentions as to etiology of these conditions 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

Service connection for a right ear disorder, to include 
hearing loss and residuals of a perforated tympanic membrane, 
is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


